ZIONS BANCORPORATION Attachment #1 DEBT MODIFICATION 6/30/09 5.65% NOTES 6.00% NOTES 5.50% NOTES TAX DUE 2014 DUE 2015 DUE 2015 TOTAL EFFECTED CALCULATION OF GAIN FROM DEBT EXTINGUISHMENT RECORDED IN INCOME COMPONENTS OF NOTE CARRYING VALUES: PRINCIPAL BALANCE OF NOTES $ 265,320,000 $ 419,555,000 $ 484,990,000 $ 1,169,865,000 NOTE DISCOUNTS (167,667 ) (424,487 ) (2,507,460 ) (3,099,613 ) TERMINATED SWAPS 36,001,874 60,208,523 65,089,562 161,299,960 ISSUANCE COSTS (777,516 ) (1,574,932 ) (1,916,408 ) (4,268,856 ) 300,376,692 477,764,104 545,655,694 1,323,796,491 PRINCIPAL BALANCE OF MODIFIED NOTES 265,320,000 419,555,000 484,990,000 PRICES OF MODIFIED NOTES ON COMMITMENT DATE (NEW DEBT) 71.19 71.25 70.57 FAIR VALUE OF MODIFIED NOTES ON COMMITMENT DATE 188,881,308 298,932,938 342,257,443 830,071,689 GAIN ON DEBT EXTINGUISHMENT $ 111,495,384 $ 178,831,167 $ 203,398,251 $ 493,724,802 $ 304,875,065 CALCULATION OF INTRINSIC VALUE OF CONVERSION FEATURE RECORDED AS EQUITY PRICE OF PREFERRED C STOCK ON COMMITMENT DATE $ 98.80 $ 98.80 $ 98.80 PRICES OF MODIFIED NOTES ON COMMITMENT DATE 71.19 71.25 70.57 INTRINSIC VALUE GIVEN 1:1 CONVERSION RATIO $ 27.61 $ 27.55 $ 28.23 PRINCIPAL BALANCE OF NOTES $ 265,320,000 $ 419,555,000 $ 484,990,000 INTRINSIC VALUE OF CONVERSION FEATURE $ 73,254,852 $ 115,587,403 $ 136,912,677 $ 325,754,932 $ 201,153,670 JOURNAL ENTRIES: Entries to Extinguish Original Debt at 06/30/09 Debit Credit Subordinated Notes $ 1,169,865,000 Terminated Swaps on Old Debt 161,299,960 Discount on Modified Debt 339,793,311 Discount on Old Debt $ 3,099,613 Old Debt Issuance Costs 4,268,856 Convertible Subordinated Notes 1,169,865,000 Gain on Debt Extinguishment 493,724,802 $ 1,670,958,271 $ 1,670,958,271 Entry to Record Allocation of Beneficial Conversion Feature at 06/30/09 Debit Credit Discount on Modified Debt $ 325,754,932 Additional Paid-in Capital $ 201,153,671 Deferred Tax Liability 124,601,261 $ 325,754,932 $ 325,754,932
